Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 36-52 are objected to for beginning with “A”. It is suggested to recite the dependent claims with ‘The’. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 3-101-136, hereinafter R1) in view of Waters et al. (Powder Technol. 113: 168-175 (2000), hereinafter R2) with Encyclopedia of Food Microbiology (Vol. 1-3, page 664 (2000) as evidence.
Claim 35 is a continuous solid state fermentation process wherein an agricultural biomass comprising plant materials that contain proteins and carbohydrates is fermented by a fermenting organism that is not a yeast, thus fermenting bacteria. The biomass is prepared by mixing materials such as soybeans and rape seeds with legume sees, cereals, etc. The moisture of the composition is adjusted to 30-70% bringing about a ratio of wet bulk density of the biomass to the dry bulk  density from 0.6-1.45. The prepared composition is fermented at 15-70 C for 1-240 h. The incubation and 
Claims 35, 39, R1 discloses a batch fermentation process for producing a fermented soybean meal using Bacillus amyloliquefaciens as the fermenting agent. The fermented product has reduced antinutritional factors such as trypsin inhibitors and soybean oligosaccharides and polysaccharides (flatulence factors). (Abstract)
Claim 52 - The fermenting agent is an effective agent in removing antinutritional factors. It also has antimicrobial activity against pathogens. [0063, 0076]
Claims 35, 36, 37, 38, 39, 45, 47, 48, 49, 50, 51,  - R1 discloses the fermentation of soybean meal having a moisture content of 45%. The substrate is treated with steam (100 C, 30 min) and cooled to 40C. The inoculum is added to the cooled soybean meal and fermented statically (batch fermentation, no agitation) at 37 C for 20 h. The fermented biomass is dried at 60C to a 10% moisture content. The inoculum comprises Bacillus amyloliquefaciens (Example 6, 0099-0103).
Claim 35 - Since R1 teaches of moisture content of the biomass for fermentation (i.e. 45%), the ratio of wet bulk density to dry bulk density of the treated biomass will be in the range as presently claimed. It is noted that soybean meal comprises proteins and carbohydrates, thus resembling the presently claimed biomass. 
Claim 35 - R1 clearly demonstrates the static fermentation (batch fermentation, no agitation) of agricultural biomass comprising soybean meal. However, R1 is silent regarding the a specific fermentation system such as a plug-flow fermenter comprising a vertical fermentation tank. 
Claims 35, 56-57, 61 -The evidentiary ref. (Encyclopedia of Food Microbiology) clearly discloses that elements of fluid moving along in a plug-flow device behave like tiny batch fermenters. Hence, true batch fermentation processes (i.e. constant volume) are relatively easily transformed into continuous operations in plug flow fermenters, especially when pH control and aeration are not required. (page 664, col. 2, par. 1)
Therefore, based on the above disclosure, using a plug-flow fermenter is highly motivated. The advantages of a continuous fermentation over a batch process are known in the art. 
R1 or the Evidentiary ref. is silent to a vertical plug-flow fermenter for fermenting an agricultural biomass comprising proteins and carbohydrates. 
Claim 58 - R2 discloses modeling of plug-flow in bins and hopper. (Title)
R2 discloses the flow of bulk material in a vertical bin or hopper. R2 clearly teaches of the effect of gravitational force on flow of the material and emptying of the contents in a vertical container. (Fig. 1, Evolution of plug flow)
R2 discloses that the ratio of the density of the stagnant and flowing material (ρ/ ρº) affects the flow pattern and that increasing this ratio will increase the plug flow. (page 174, col. 2, last par.)
It is noted that while R2 teaches of plug-flow in a vertical container wherein no agitation or mixing is effectuated, the present specification does not include drawing of the type of plug-flow fermenter used. Therefore, it is evident that any vertical tube, bin or tank may be the vertical fermentation container with inlet for raw material and outlet for fermented product. 
Claims 58-60 - Certain dependent claims are limited to the shape of the fermentation tank or means of heating the body of the fermentation tank. For instance jacketing the fermentation tank for heating purposes. These features are conventional features of the fermentation tanks. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify R1 process and ferment agricultural biomass comprising soybeans using a plug flow reactor. A plug flow assembly with no mixing and agitation would have been motivated. A vertical bin/cylinder/tank would have been considered due to the fact that emptying according to the density of the material would have required no mechanical means and have been effectuated by gravitational force. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in fermenting agricultural biomass using a vertical plug-flow fermenter. 
Claims 40-47, 53-55  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 3-101-136, hereinafter R1) and Waters et al. (Powder Technol. 113: 168-175 (2000), hereinafter R2), further in view of Silver (EP 1-145-648, hereinafter R3) with Encyclopedia of Food Microbiology (Vol. 1-3, page 664 (2000) as evidence
The disclosures of R1-R2 are incorporated by reference as outlined above.
R1, R2 are silent regarding the use of enzymes or other fermenting organisms as presently claimed. 
R3 discloses a process for treating soybean material with glucosidase enzyme in order to hydrolyze the flatulence inducing oligosaccharides. [0041]
Claims 40, 41- R3 also discloses a process wherein a soybean material is simultaneously treated with glucosidase and a lactic acid producing culture. [0015, 0026]
Claim 46 - The lactic acid producing culture may be selected from Streptococci, Lactobacilli, Leuconostoc and mixtures thereof. [0017, 0025]. Other lactic acid bacteria including Bifidobacterium strains would have been motivated. 
Claim 39 - The starting material in the process may be crude soy material, e.g. soy flour, soy grits, soy milk and soy protein containing materials. [0022]
Therefore, it would have been obvious to use other bacterial species together with a processing aid such as glucosidase to hydrolyzed proteins and carbohydrates, especially oligosaccharides that  are known as flatulence causing agents. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in fermenting agricultural biomass to improve the nutritional quality of  the biomass.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791